Case 0:17-cv-60264-FAM Document 147 Entered on FLSD Docket 11/07/2018 Page 1 of 1



                          UNITED STATES DISTRICT COURT FOR THE
                              SO U TH ERN DISTR ICT O F FLORID A
                                         M iam iD ivision

                             C ase N um ber;17-60264-CIV -M O R EN O

  REINA LD O DA M A S M A LU FF,

                Plaintiff,


  SA M 'S EA ST,lN C .,

                Defendant.
                                                  /

                                        VE RD ICT FO R M

         W e,thejury,returnthefollowingverdict;
      1.W asSam'sEast,Inc.'sbreach ofadtltyowed,thelegalcauseofloss,injury,ordamage
         to Reinaldo Dam asM alufo

                YEs                     xo ïF


      Ifyouranswer to question 1 is 'W O '' then your verdictisforSam '
                                                                      s East,Inc.andyou
      should notproceedfurther,exceptto sign and date thisverdictform and return itto the
      courtroom.J/-
                  yoz/ranswertoquestion1is ''YES,''pleaseproceedtoanswerquestion2.
      2. W hat is the total am ount of Reinaldo Dam as M aluff s dam ages for m edical expenses
        incurred in the pastand to be incurred in the f'uture:

                $
      3. W hatisthe totalamountofReinaldo Dam asM aluffs dam agesforpain and suffering,
        physicalimpairm ent,disability,m entalanguish,inconvenience,aggravation ofa disease
         orphysicaldefect,and lossofcapacity fortheenjoymentoflifesustained in thepastand
         to besustained in thefuture:

                $

      SOSAYWEALLthis -
                     J-dayofNovem
                                'ber,2018.
